DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          J.M., the grandfather,
                                Appellant,

                                     v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                    GUARDIAN AD LITEM,
                         Appellees.

                               No. 4D19-1479

                          [November 27, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Steven J. Levin, Judge; L.T. Case No. 432018DR000781.

   Phillip E. Kuhn, Lakeland, for appellant.

  Andrew Feigenbaum, West Palm Beach, for appellee, Department of
Children and Families.

   Thomasina Moore and Laura J. Lee, Tallahassee, for appellee, Guardian
Ad Litem.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY, J., and PHILLIPS, CAROL-LISA, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.